Landis, C. J.
Relator has filed in this Court petition for writ of mandate and prohibition praying in substance that respondent court be commanded to refrain from proceeding further or exercising jurisdiction in the appointment of a receiver without notice in the cause of Archer-Daniels- Midland Company, v. Continental Fiberglass Corporation, being Cause No. 6099 pending in respondent court. We issued the temporary writ on February 14, 1961, as above prayed for with the proviso that nothing in said temporary writ should be construed to prevent the appointment of a receiver in said cause after proper notice and hearing by the trial court, and further ordered that respondent show cause on or before March 15, 1961, why said writ should not be made permanent.
Respondent has filed return to the writ showing *9that subsequent to the issuance of said writ that relator herein has taken a change of venue from the judge in Cause No. 6099 in respondent court and that the special judge therein appointed on March 13, 1961, after the giving of due and sufficient notice appointed a receiver in said cause and vacated the appointment of the receiver which had been previously made without notice, and respondent asserts that the issues presented in the instant cause in this Court are therefore moot.
We are compelled to conclude that the issues in this cause are now moot, and as we do not determine solely moot or hypothetical questions unless some great public interest is involved1 which is not the case here, we have no alternative but to dissolve the temporary writ and deny the permanent writ.
Temporary writ dissolved and permanent writ denied.
Jackson, Achor, Arterburn, Bobbitt, JJ., concur.
Note. — Reported in 175 N. E. 2d 417.

. State of Indiana on the Relation of Paul E. Tegarden v. Criminal Court of Marion County et al. (1961), 242 Ind. 116, 175 N. E. 2d 26; State ex rel. N.Y.C.R.R. Co. v. Cir. Ct. Mar. Co. (1958), 237 Ind. 553, 555, 147 N. E. 2d 554, 555; State ex rel. Mid West Ins. Co. v. Niblack, J., etc. (1956), 235 Ind. 616, 618, 137 N. E. 2d 34, 36.